      Case 2:18-cv-14046-GGG-MBN Document 132 Filed 08/07/19 Page 1 of 2



MINUTE ENTRY
NORTH, M.J.
AUGUST 7, 2019
                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA

TAYLOR ENERGY COMPANY LLC                                      CIVIL ACTION

VERSUS                                                         NUMBER: 18-14046
                                                                   c/w 18-14051

CAPTAIN KRISTI LUTTRELL, ET AL.                                SECTION: "T"(5)

                                   HEARING ON MOTION

COURT REPORTER: Mary Thompson

APPEARANCES:         Carl Rosenblum, Thomas Casey, Pat McShane, Lauren Guichard

MOTION:

(1)    Plaintiff’s Motion to Compel Jurisdictional Discovery Responses (Rec. doc. 123).

       :      Continued to

       :      No opposition

  1    :      Opposition


                                        ORDERED

       :      Dismissed as moot.

       :      Dismissed for failure of counsel to appear.

       :      Granted.

       :      Denied.

  1    :        Other. Plaintiff’s Interrogatories to Couvillion:
                        No. 3: Defendant’s answer is sufficient.
                        Nos. 4, 5: Supplemental answers are not warranted – what was said or
                represented in proposals does not fall within the limitations placed on
                jurisdictional discovery, which make inquiry into anything other than the
                actual scope of work and the work that was actually performed irrelevant.
                        No. 6: Defendant’s answer is sufficient.
      MJSTAR (00:20)    No. 8: Same as the Court’s ruling on Nos. 4 and 5, supra.
Case 2:18-cv-14046-GGG-MBN Document 132 Filed 08/07/19 Page 2 of 2



               Nos. 10, 14: Defendant is to fully answer.
               Nos. 15, 16: Denied as argumentative but without prejudice to
       Plaintiff’s right to seek responsive information via deposition.
               No. 17: Denied as overly broad; Plaintiff may seek this information via
       deposition.
               Nos. 18, 20: Defendant is to answer.
               No. 21: Denied as argumentative; Plaintiff may seek this information
       via deposition.
               No. 22: Defendant is to answer.
               No. 23: Same as Court’s ruling on No. 21, supra.
               No. 24: Defendant is to answer.

       Plaintiff’s Requests for Production of Documents to Couvillion:
              No. 1(a)-(e), (g), (k): Defendant is to respond. Denied as to (f, h, i, j).
              Nos. 2, 5, 7, 15, 17, 21, 25: Defendant is to respond.
              No. 8: Defendant’s response is sufficient.
              Nos. 9, 10: Defendant is to respond.
              No. 13: Denied.
              Nos. 14, 16: Denied.
              Nos. 18, 19, 27: Denied as argumentative.
              Nos. 20, 21: Defendant is to respond.
              No. 22: Couvillion is to produce any and all risk assessment plans that
              exist that are actually associated with the work.
              No. 23: Defendant is to respond.

              The production ordered above is to be accomplished within 30 days
       with a rolling production to be commenced sooner if at all possible. Where no
       documents responsive to a request identified above exist, Defendant’s
       response shall so state. The parties are encouraged to begin setting aside
       dates for depositions following the document production ordered herein in
       the event that those depositions become necessary.




                                            MICHAEL B. NORTH
                                      UNITED STATES MAGISTRATE JUDGE




                                       2
